Citation Nr: 1331181	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant served in the Army Reserve from February 1975 to February 1978 and with an initial period of active duty for training (ACDUTRA) from April 19, 1975, to April 24, 1975, and later unverified periods of ACDUTRA and/or inactive duty training (INACDTRA).  (She has identified a specific period of ACDUTRA that would require verification.)  These matters are before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013 written argument, the appellant's representative indicated that she was seeking a total and permanent disability rating for pension purposes.  Such matter has not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction in the matter.  It is referred to the AOJ for any appropriate action.  [Board observes that the appellant does not appear to have qualifying service for VA pension benefits.]

The matter of service connection for a lumbar spine disability on de novo review) and a entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

1.  A December 2006 Board decision denied the appellant service connection for a cervical spine disability essentially on the basis that such disability pre-existed, and was not aggravated by, her period of ACDUTRA; she did not appeal that decision to the U.S. Court of Appeals for Veterans Claims (Court), and it is final..  

2.  Evidence received since the December 2006 Board decision does not tend to show that a cervical spine disability did not pre-exist service or was aggravated during the appellant's ACDUTRA, does not relate to the unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability; and does not raise a reasonable possibility of substantiating such claim.

3.  A December 2006 Board decision denied service connection for a thoracolumbar spine disability on the basis that such disability pre-existed, and was not aggravated by the appellant's ACDUTRA; she did not appeal that decision to the Court, and it is final.  

4.  Evidence received since the December 2006 Board decision (a new private medical opinion) suggests that the appellant's lumbar disability may be related to her ACDUTRA; pertains to a fact necessary to substantiate the claim of service connection for a lumbar spine disability; and raises a reasonable possibility of substantiating such claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of service connection for a cervical spine disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

2.  New and material evidence has been received, and the claim of service connection for DDD of the lumbar spine may be reopened.  38 U.S.C.A. §§ 5108 , 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A September 2009 letter advised the appellant of the evidence and information necessary to reopen a claim, the definition of new and material evidence, and of what type of evidence and information is necessary to establish entitlement to the underlying claim of service connection.  It also informed her of the basis for the previous denial of her claims.  She has received the notice required in claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding lumbar spine disability, as this decision reopens the claim, adequacy of notice is moot.

The appellant's service treatment records (STRs) are associated with the claims file, and postservice medical reports have been secured.  Social Security Administration (SSA) records have been associated with the claims file.  The Board notes that in a claim to reopen, VA's duty to assist by arranging for an examination/medical opinion does not attach unless the claim in fact is reopened.  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Appellant's claims file, and in Virtual VA, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

New and Material Evidence Claims

A Board decision denying a claim for VA benefits (that is not appealed to the Court) is final based on the evidence of record at the time of the decision, and may not be revised based on such evidence.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service (to include ACDUTRA)  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Cervical Spine Disability

An August 2002 rating decision denied the appellant's claim seeking service connection for a cervical spine disability.  She appealed that denial to the Board.  A December 2006 Board decision denied her appeal, finding that a cervical spine disability preexisted, and was not aggravated by her active military service.  She did not appeal that decision to the Court, and it is final.  38 U.S.C.A. § 7104. 

Evidence of record at the time of the December 2006 Board decision included the appellant's STRs, which do not show an injury of, or complaints, findings, treatment or diagnosis pertaining to the cervical spine.  Private medical reports from Lexington Clinic dated August 1977 to December 2001 note complaints, treatment, and diagnoses pertaining to the cervical spine.  A June 2001 medical examination in connection with a claim for SSA benefits noted complaints of neck pain since 1988 following a fall.  Cervical spine X-rays showed marked degenerative changes.  The impression was extreme degenerative disease affecting the cervical spine.  On June 2002 VA spine examination the diagnosis was cervical spine DDD with muscle spasm and nerve impingement.  The Appellant's testimony at the May 2004 hearing before a decision review officer (DRO) did not include any specifically pertaining to a cervical spine disability.  On December 2005 VA spine examination, the diagnosis was congenital anomaly of the cervical spine, DDD/degenerative joint disease (DJD), spinal stenosis, and radicular pain.  The examiner opined that the Appellant's congenital anomaly of the cervical spine unrelated to her military service, and that the Appellant has a congenital anomaly of the cervical spine that was asymptomatic during her active reserve duty and subsequently progressed to DDD/DJD.  The examiner observed that there was no indication that her neck was permanently aggravated during the appellant's ACDUTRA.  

Evidence received since the December 2006 final Board decision consists of a January 2008 private medical statement from a certified physician's assistant at the Lexington Clinic, and September 2010 statements from a private physician, Dr. Smith (which are silent regarding the cervical spine).  

Service connection for a cervical spine disability was denied by the final Board based on findings that such disability preexisted, and was not aggravated by service.  Accordingly, for additional evidence received since to be new and material, it must be evidence not previously of record that tends to show either that a cervical spine disability did not pre-exist the appellant's service, or that such disability was aggravation during service. 

No additional evidence received since the final December 2006 Board decision pertains specifically to cervical spine disability (and that such disability either did not pre-exist service, or became worse during the ACDUTRA).  The appellant submitted medical statements from Dr. Smith that do not mention a cervical spine disability (they refer to the lower back only).  Accordingly, the Board finds new and material evidence has not been received since the Board's December 2006 denial of  service connection for a cervical spine disability, and that such claim may not be reopened.  Even the low threshold standard for reopening, endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), is not met.

Lumbar Spine Disability

An August 2002 rating decision denied the appellant service connection for a lumbar spine disability.  She appealed the denial to the Board.  A December 2006 Board decision denied her appeal finding that a thoracolumbar spine disability pre-existed, and was not aggravated by, her ACDUTRA service.  She did not appeal that decision to the Court, and it became final.  

Evidence of record at the time of the December 2006 Board decision included STRs that show the appellant was evaluated and treated for complaints of back pain in April 1975; and reported that she was involved in a car accident (approximately two weeks earlier) and was doing fine until two days prior, when she became symptomatic after marching very fast.  An August 1977 private orthopedic progress report notes that the appellant had chronic back strain with a superimposed acute component.  It was noted further that the appellant had quite a bit of sclerosis, which indicated some arthritis in that area.  In May 2004 she testified that she did not have back problems prior to entering the military; and had led a very active life before entering the military.  She stated that she injured her back doing a drill at Fort McClendon.  

Also of record at the time of the December 2006 Board decision was an August 2004 VA X-ray report, which notes an impression of spondylosis, osteoarthritis at the facet joints of L4-L5.  On December 2005 VA spine examination, the diagnoses were congenital anomaly of the lumbar spine, DDD/DJD of the lumbar spine and SI joint, and myofascial pain.  The examiner opined that the appellant's congenital anomaly of the lumbar spine was not caused by or a result of activities of military service, but [caused] associated myofascial pain or muscle spasm in the thoracolumbar spine, a consequence of the increased stress of military activities on the abnormal articulations in the back, made worse by military service and treated during military service.  The examiner noted that based on a review of the historical records and current examination, it was clear that the appellant had a congenital anomaly of the lumbosacral articulation with back pain presenting during active reserve training.  Physical examination revealed abnormal muscle tone of the mid-thoracic spine, minimal pain to palpation of the lumbosacral muscle, no spasm, and negative straight leg raises.  It was noted that the appellant's back problem of the thoracolumbar sacral region predated military service (as traction was required for painful spasm as far back as in the 1960's).  Because the appellant was able to continue in the reserves for the succeeding three years without further presentation for care suggests that the event noted on ACDUTRA resolved.  There had been reoccurrences of back pain with muscle spasm over time.  

Pertinent evidence received since the December 2006 final Board decision includes two statements from Dr. Smith.  The first, dated September 14, 2010, notes that the appellant is his patient, and presented with concerns regarding her back.  She stated that her military service in the 1970's aggravated her lower back disc disease and that a military doctor in 1975 wrote her a letter stating the same thing.  She reported that she was in a car accident in 1975 and while the car accident exacerbated her back pain, "she had existing back pain prior to this."  The second statement, dated September 29, 2010, notes that the appellant's history is consistent with military service in the 1970's leading to aggravating degenerative disc disease and pain in the appellant's lower back.  Dr. Smith stated that the appellant's chart from the military, and her current history are consistent with his conclusion.  He stated that he was treating the appellant for disc disease and low back pain that "is least likely as not related to the military service." [sic].  

As the Board previously denied the appellant's claim of service connection for a lumbar spine disability based on findings that such disability pre-existed and was not aggravated by her ACDUTRA service, for evidence received since to be new and material, it must relate to such unestablished facts (i.e. it must tend to show either that a thoracolumbar spine disability did not pre-exist service, or that such disability was aggravated by service).

The September 2010 medical statements from the appellant's private physician relate her lumbar spine disability to her activities in service.  They were not previously in the record, and are new evidence.  As they relate the disability to service (suggesting incurrence or aggravation therein) they raise a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that the evidence received is both new and material evidence, and that the claim of service connection for a lumbar spine may be reopened.  De novo review is addressed in the Remand below.


ORDER

The appeal to reopen a claim of service connection for a cervical spine disability is denied.

The appeal to reopen a claim of service connection for a lumbar spine disability is granted.


REMAND

The reopening of the appellant's claim of service connection for lumbar spine disability triggers VA's duty to assist by arranging for an examination/medical opinion.  The private opinions submitted suggest that the appellant's lumbar spine disability was aggravated by her service, but are unaccompanied by sufficient explanation of rationale.  Accordingly, further development of the medical evidence is necessary.  

Regarding the claim for a TDIU rating, the VCAA notice appears to have been inadequate.  The appellant has been advised she is disabled from work by her nonservice connected disabilities, and not her service-connected disabilities, when in fact she has not established service connection for any disability (and from her statements appears to have been mislead).  Furthermore, the claim for a TDIU rating is inextricably intertwined with the claim of service connection for a lumbar spine disability, and consideration of TDIU must be deferred pending resolution of the service connection claim.   

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from the appellant identifying information and all authorization(s) necessary, and then secure for the record copies for the reports of treatment she has received for her lumbar spine (records of which are not already associated with the record), to specifically include complete clinical records of her treatment by Dr. Smith of Versailles Family Medicine.

2.  The RO should thereafter arrange for the appellant to be examined by an orthopedist to determine the nature and likely etiology of her lumbar spine disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the claims file and examination of the appellant the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each low back/thoracolumbar spine disability found.  

(b) As to each thoracolubar spine disability entity diagnosed please opine whether such represents acquired pathology or is a congenital or developmental abnormality.  Please identify the evidence that supports the response to this question. 

(c) As to each diagnosed entity, please opine whether it is at least as likely as not (a 50% or better probability) that such was incurred in, or aggravated (increased in severity beyond natural progression) during the appellant's period of ACDUTRA service.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as deemed appropriate.  The examiner is also asked to comment on the opinions offered by Dr. Smith, expressing agreement or disagreement with those opinions, and explaining the rationale for the agreement or disagreement.  

3.  The RO should then readjudicate de novo the claim of service connection for a thoracolumbar spine disability.  Thereafter, the RO should provide the appellant VCAA-compliant notice with respect to her claim for a TDIU rating (including notice of what, if any, disability is service-connected).  She should have opportunity to respond.   The RO should thereafter readjudicate the claim for a TDIU rating.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


